433 F.2d 1027
UNITED STATES of America, Plaintiff-Appellee,v.Richard Allen CHESHIRE, Defendant-Appellant.
No. 28700 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir., 1970,

431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Oct. 29, 1970.
Donald P. Dietrich, (Court-appointed) Orlando, Fla., for defendant-appellant; Richard Allen Cheshire, in pro. per.
John L. Briggs, U.S. Atty., Kendell W. Wherry, Asst. U.S. Atty., Orlando, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Florida at Orlando; George C. Young, District Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)